Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney John Rogitz on 3/10/2022.
The application has been amended as follows: 
Replace claims 8-9, 11-15-17, 19, 24 in its entirety with the following.

8. 	A device comprising:
at least one processor configured with instructions to:
present at least a first video stream of a computer game on a display device using first user data associated with a first user in which a first character in the first video stream of the computer game is of a first character type; and
shuffle to use second user data associated with a second user to play the first video stream of the computer game on the display device using the second user data in which the first character is of a second character type, user data comprising one or more of user name, user credentials, email address, save games, character data, user generated maps.

9. 	The device of Claim 8, wherein the instructions are executable to:
 video stream of the computer game on the display device using the second user data.

11.	The device of Claim 8, wherein the instructions are executable to:
shuffle to play of a second video stream of the computer game on the display device using the first user data, the first user data comprising data necessary to begin execution of the second video stream of the computer game.

12.	The device of Claim 8, wherein the instructions are executable to:
during presentation of the first video stream of the computer game, receive from a simulation controller at least a first command;
responsive to the first command, identify a second video stream of the computer game in a playlist of plural simulations; and
automatically shuffle to play of the second video stream of the computer game on the display device in lieu of presenting the first video stream on the display device.

13.	The device of Claim 9, wherein the instructions are executable to:
stream the first video stream of the computer game from a first server and stream the second video stream of the computer game from a second server over a wide area network.

14.	The device of Claim 12, wherein the instructions are executable to:
the first video stream of the computer game to remain in a state it is in.

15.	The device of Claim 12, wherein the instructions are executable to:
access the second video stream of the computer game including anonymous user data associated therewith, each video stream of the computer game ina playlist being loaded on a simulation server along with associated anonymous user data.

16.	The device of Claim 8, wherein the instructions are executable to:
without user intervention, shuffle to play of a second video stream of the computer game on the display device in lieu of presenting the first video stream of the computer game at the end of a period.

17.	(currently amended)	The device of Claim 8, wherein the instructions are executable to:
without user intervention, shuffle to play of a second video stream of the computer game on the display device in lieu of presenting the first video stream of the computer game at the end of the first video stream of the computer game.

19.	The device of Claim 9, wherein the instructions are executable to:
enter emulated user input commands to the second video stream of the computer game prior to shuffling to the second video stream of computer game to video stream of the computer game in a gameplay or savegame mode.

24.	The device of Claim 1, wherein the instructions are executable to:
commence play of the second video simulation using emulated user inputs, the emulated user inputs comprising input signals that a user otherwise would enter, during play of the second video simulation and using a simulation controller, to play the second video simulation, but that are entered into the second video simulation by other than an end user to whom the second video simulation is streamed.

Allowable Subject Matter
Claims 1, 3-5, 8-9, 11-24 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1 and the dependent claims of thereof, the closest prior art Sachdeva in view of Wu (See Final Rejection mailed on 11/3/2021 for details) fails to teach the amended limitations. Although it is known in the art for user game data to comprise one or more save games, video simulation character data, user generated maps, it would not have been obvious to use these user data to present a video simulation in a playlist without improper hindsight.

Regarding claim 8, prior art teaches using differ user account with different character type to play a computer with a first character. For instance, Street Fighter IV – 
Street Fighter IV discloses a device comprising: at least one processor configured with instructions (Game is released in Xbox 360 console; page 1 of Street Fighter IV – Wikipedia. The Xbox 360 comprises a processor, and the Game is set of instructions for the console.) to:
present at least a first computer game computer on the display device using first user data associated with a first user (First user data associated with the first user. For example, first user “NIN99TOOL”; at 0:00 of Pikachuakuma) in which a first character (i.e. “Akuma”; at 0:00 of Pikachuakuma) in the computer game is of a first character type (“first character type” such as costume; at 0:00 of Pikachuakuma); and 
shuffle to use a second user data associated with a second user to player the first the computer game (Shuffling character as illustrated at 5:54 of Pikachuakuma to use the second user data associated with a second user “Pikachuakuma”.) using the second user data in which the first character is of a second character type (Street Fighter IV – Wikipedia discloses on page 7 that download content including alternate costumes were released. For example, March 3, 2009 alternate costumes for Akuma. The purchase is associated with a user account/data since it is purchased by a user on Microsf’ts Xbox Live Marketplace; page 7 of Street Fighter IV – Wikipedia. Pikachuakuma discloses the first character, or the same character “Akuma” is selected and the costume is selected at the character selection at 5:52-5:54. As illustrated at 
However, Street Fighter IV fails to teach shuffle to use second user data associated with a second user to play the first video stream of the computer game on the display device using the second user data in which the first character is of a second character type, user data comprising one or more of user name, user credentials, email address, save games, character data, user generated maps.

Regarding claim 20, Hoffert (US 2017/0289489) discloses features of the claimed invention (see Non-Final Rejection mailed 7/21/2020) but fails to teach each and every limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715